                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




KENNETH GREGORY WILLIAMS,                                             Case No. 6:17-cv-01695-AA

               Plaintiff,                                                OPINION AND ORDER

        V.

OREGON DEPT. OF CORRECTIONS
EMPLOYEES; RICK COURSEY; MICHAEL
POPE; DAVID POWELL; T. LEMEN; RON
MILES; LEONARD WILLIAMSON;
CONNIE BARNETT; MICHAEL GOWER,

               Defendants.


AIKEN, District Judge:

       Plaintiff, an inmate at Oregon State Penitentiary, filed suit pursuant to 42 U.S.C. § 1983

alleging violations of his federal due process rights. Defendants now move for summary

judgment on all claims under Federal Rule of Civil Procedure 56. For the reasons set forth

below, defendants' motion is granted, and this action is dismissed.


I-    OPINION AND ORDER
                                           BACKGROUND

          On August 9, 2015, plaintiff was in the food line at Eastern Oregon Correctional

 Institution when a verbal dispute arose over plaintiffs perceived request for certain food items.

 Correctional Officer Pope wrote a Misconduct Report alleging that plaintiff committed the major

 rule violations of Disrespect I and Disobedience of an Order I. Nofziger Deel.~ 4 & Att. 2 at 3.

          On August 13, 2015, Hearings Officer Powell conducted a disciplinary hearing. Plaintiff

 acknowledged his receipt of the Misconduct Report and indicated that he understood his rights.

 Id ~ 7 & Att. 2 at 1. Officer Powell found that the evidence did not support the charges of

 Disrespect I and Disobedience of an Order I and instead found that plaintiff committed the lesser

 violations of Disrespect II and Disobedience of an Order II. Id. Officer Powell recommended

sanctions of five days in disciplinary segregation and seven days of "loss of privileges," which

were approved. Id Att. 2 at 2; see also Att. 3 at 10 ("loss of privileges" includes loss of

"designated leisure time activities" and mandates confinement to the prisoner's cell area "except

for: meals, call-outs, work assignments, assigned educational, professional and/or technical

training classes, and visits" and one "worship service" per week). Plaintiff had been housed in

disciplinary segregation since August 9, and he was released on the same day as the hearing. Id.

at ~7.

         Plaintiff sought review and investigation of the disciplinary sanctions, and Executive

Assistant Ron Miles informed plaintiff that his request had been denied in accordance with

relevant administrative rules. Nofziger Deel. Att. 3 at 11, 16-18. Miles also informed plaintiff

that he "found no procedural or administrative e1Tors." Id. Att. 3 at 11.

         On November 9, 2015, the Inspector General's office received a letter from plaintiff

requesting administrative review. Id Att. 3 at 2.

2-       OPINION AND ORDER
        On November I 0, 2015, Connie Barnett, an Office Specialist, informed plaintiff that his

case was not subject to administrative review due to the level of his violations. Id. Att. 3 at I.

       In Febrnary 2016, plaintiff again requested an investigation and dismissal of his

disciplinaiy violations. Nofziger Deel. Att. 5 at 2-3. On April 26, 2016, Assistant Director

Michael Gower responded and stated, "There is no information you were able to provide that

demonstrates an injustice occurred and the above cases should be vacated. We reviewed the

finding and found that the hearings officer sanctions were appropriate." Id. Att. 5 at I.

       On October 25, 2017, plaintiff filed the instant action.

                                           DISCUSSION

       Plaintiff alleges three claims for relief. In Claim One, plaintiff alleges that Officer Pope

submitted false allegations in the Misconduct Repott and that Hearings Officer Powell made

improper credibility findings and denied plaintiffs requests to interview witnesses, thus denying

plaintiff access to evidence in violation of his federal constitutional right to procedural due

process. In Claim Two, plaintiff alleges that Miles, Bai·nett, Gower, former EOCI Superintendent

Rick Coursey, Assistant Superintendent T. Lemen, and former Inspector General Leonard

Williamson had an administrative duty to investigate and correct the improper disciplinary

process, and their refusal to do so deprived plaintiff of his right to procedural due process. In

Claim Three, plaintiff alleges that Officer Pope's false allegations, along with the unfair

disciplinary process and the denial of disciplinary appeals, caused plaintiff emotional distress

and constituted deliberate indifference in violation of the 8th and 14th Amendments. Am. Comp!.

at 9-10 (ECF No. 25). 1


       1 Plaintiff also names the Oregon Depattment of Conections (ODOC) as a defendant in
the caption of his Amended Complaint, although plaintiff maintains that he seeks relief only
against the individual defendants in their individual capacities. To the extent plaintiffs
3-    OPINION AND ORDER
        Defendants argue that plaintiff's claims are untimely, and alternatively, that they fail on

 the merits. To prevail on their motion for summary judgment, defendants must show that there is

 no genuine dispute as to any material fact and defendants are entitled to judgment as a matter of

 law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317,323 (1986). The comt must

 construe the pleadings and evidence and all reasonable inferences in the light most favorable to

 plaintiff. Torres v. City ofMadera, 648 F.3d 1119, 1123 (9th Cir. 2011)S.

        I agree that plaintiff's claims are likely barred by the relevant two-year statute of

limitations. Sain v. City of Bend, 309 F.3d 1134, 1139 (9th Cir. 2002). Defendants allegedly

violated plaintiff's due process rights before and during the disciplinary hearing on August 13,

2015, and plaintiff did not file suit until October 25, 2017. While plaintiff is correct that the

limitations period is tolled while a prisoner seeks administrative review of a disciplinary hearing,

plaintiff was not entitled to administrative review because of the minor level - Level 4 - of his

violations. See Nofziger Deel. Att. 2 at l; Or. Admin R. 291-105-0085(1) ("Any order for rule

violations on Level I or Level II of the major violation grid or, which recommends an extension

of the inmate's parole release date or retraction of earned time, statutory good time or extra good

time credits; or which recommends a deviation from the segregation sanction listed on the grid is

subject to review by the Inspector General."). Regardless, I find that plaintiff's due process and

deliberate indifference claims lack merit.

       Oregon inmates who receive a major misconduct report have the right to a disciplinary

hearing. See Or. Admin. R. 291-105-0026(1). Nonetheless, a prisoner is entitled to federal due-

process protections only when a prison-disciplinary action "implicates a protected libe1ty interest

Complaint could be construed to allege claims against ODOC, it is well established that states
and their instrumentalities - such as ODOC - are immune from suit in federal court absent
waiver or abrogation of that immunity by Congress. See Will v. Mich. Dep't of State Police, 491
U.S. 58, 66 (1989); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 99-101 (1984).
4 - OPINION AND ORDER
in some 'unexpected matter' or imposes an 'atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.'" Serrano v. Francis, 345 F.3d 1071, 1078 (9th

Cir. 2003) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). When a protected libe1ty

interest is implicated, a prisoner is entitled to: I) advance written notice of the charges and the

evidence to be presented; 2) an opportunity to present documentary evidence and witnesses; 3)

legal assistance if the charges are complex or the inmate is illiterate; 4) a written statement

describing the reasons for the disciplinary action; and 5) a disciplinary decision suppotted by

"some evidence in the record." Woljfv. McDonnell, 418 U.S. 539, 563, 565-66, 570 (1974); see

also Superintendentv. Hill, 472 U.S. 445,454 (1985).

        In this case, the imposed sanctions of five days in disciplinary segregation and seven days

of lost privileges did not implicate a protected libe1ty interest, and plaintiff presents no other

evidence of a significant and atypical hardship. See Resnick v. Hayes, 213 F.3d 443, 448-49 (9th

Cir. 2000) (explaining that temporary placement in segregated housing pending a disciplinary

hearing did not implicate a protected libe1ty interest); May v. Baldwin, 109 F.3d 557, 565 (9th

Cir. 1997) (holding that placement in disciplinary segregation does not implicate a libe1ty

interest because it "falls within the terms of confinement ordinarily contemplated by a

sentence"); see also Brown v. Or. Dep't Corr., 751 F.3d 983, 987-88 (9th Cir. 2014) (finding that

a prisoner's 27-month placement in intensive, solitary segregation "without meaningful review"

implicated a protected liberty interest).

       Plaintiff nonetheless maintains that Officer Pope's Misconduct Repo1t and the subsequent

disciplinary findings resulted in his loss of an "incentive level" and the defeTI'al of his parole at a

subsequent parole review hearing before the Board of Parole and Post-Prison Supervision (the

Board). The loss of incentive levels is not a significant and atypical hardship when compared

5·    OPINION AND ORDER
with the ordinary restrictions imposed on prisoners, and it does not create a protected libe1ty

interest. Further, it is well settled that the United States Constitution does not create a protected

liberty interest in a pre-release expectation of parole. See Greenholtz v. Inmates ofNeb. Penal &

Corr. Complex, 442 U.S. 1, 10-11 (1979).

       Furthermore, in Sandin, the Supreme Comt considered the following factors when

finding a thirty-day confinement in disciplinary segregations did not constitute an atypical,

significant deprivation: 1) the similarity between the conditions of disciplinary segregation and

the conditions imposed on other imnates; 2) the relatively sho1t duration of the time in

disciplinary segregation; and 3) the lack of any direct or inevitable effect on the duration of the

prisoner's underlying sentence. Sandin, 515 U.S. at 486-87. Here, plaintiffs time in segregation

was short, and the disciplinary findings against plaintiff did not result in an inevitable or direct

effect on the duration of his sentence. Rather, the findings were allegedly cited over one year

later in a psychological report presented to the Board in a parole review hearing. See, e.g., Luken

v. Scott, 71 F.3d 192, 193-94 (5th Cir. 1995) ("Any of a host of administrative or disciplinary

decisions made by prison authorities might somehow affect the timing of a prisoner's release, but

such effects have never been held to confer a constitutionally protected libe1ty interest upon a

prisoner[.]"). At most, the deferral of parole was an indirect, collateral consequence of plaintiffs

disciplinary violation and, as such, plaintiffs disciplinary sanctions did not implicate a protected

liberty interest. Accordingly, plaintiffs procedural due process claims asserted in Claims One

and Two are dismissed.

       Similarly, plaintiff fails to establish deliberate indifference on the pait of defendants. To

sustain such a claim, plaintiff must allege that defendants' conduct deprived him of"the minimal

civilized measure of life's necessities." Allen v. Sakai, 48 F.3d 1082, 1087 (9th Cir. 1994)

6-    OPINION AND ORDER
 (citation omitted). The alleged false misconduct report and the failure to process his requests for

 administrative review did not deprive plaintiff any measure of life's necessities. Accordingly,

 Claim Three is also dismissed.

                                          CONCLUSION

        For the reason explained above, defendants' Motion for Summary Judgment (ECF No.

28) is GRANTED and this case is DISMISSED.

IT IS SO ORDERED. ~

       DATED this    1[ day of January, 2019.

                                    Lt2t_0 Ann Aiken
                                   United States District Judge




7-   OPINION AND ORDER
